Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 10/7/22, with respect to the rejection(s) of claim(s) 1-2, 4-5 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of KAM et al. 2015/0196385.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over
Albertorio et al. 2017/0296328 in view of Spenciner 2016/0157851 and further in view of Kam et al. 2015/0196385 . Noting figure 1,



    PNG
    media_image1.png
    408
    442
    media_image1.png
    Greyscale

Albertoro et al. discloses a surgical construct (10), comprising: a flexible strand comprising, a first segment (2a), a second segment (2b), and opposite first and second free ends (1) corresponding to the first and second segments, respectively, the first segment forming a first adjustable loop and the second segment forming a second adjustable loop (area 22), each of the first and second adjustable loops having a continuous loop portion, the continuous loop portions being interlocked with one another; wherein the first and second adjustable loops are individually adjustable independent of one another. 
However Albertorio et al. does not disclose a sliding knot coupling the first and second segments, the sliding knot being configured to slidably receive the first and second free ends or adjustable independent of one another by sliding the first and second free ends through the sliding knot.

Spenciner teaches devices using suture filaments that utilizes (see figure 6a, 52’/56’) a sliding knot coupling segments, wherein the sliding knot being configured to slidably receive free ends adjustable independent of one another by sliding the first and second free ends through the sliding knot. It is obvious that the ends are slidably received.


    PNG
    media_image2.png
    208
    360
    media_image2.png
    Greyscale


It is noted that the language is functional/intended use language. See MPEP 2114. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Albertorio et al. and utilize a slidable knot in place of element 3a as a means of securing the filaments to surrounding tissue. It is also obvious “slidable knot” is broad because in order to form a knot the filaments must be slid amongst each other.
Albertorio et al. does not specify that the flexible strands are devoid of splicing. It is noted that the current specification does not provide a definition for the term “splicing” therefore the broadest interpretation is devoid of joining or connecting (a rope or ropes) by interweaving the strands.  Kam et al. teaches that flexible suture loops may be made of non-woven material (see [0006]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the material of the flexible strands of Albertorio et al. devoid of splicing because states that the filaments in order to improve lubricity and avoid abrasion and resistance.

Allowable Subject Matter

Claims 3, 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-28 are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-
4751. The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        December 7, 2022